139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Salvador PELAYO-LOPEZ, Defendant-Appellant.
No. 97-50412.D.C. No. CR-96-02478-MLH.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 20, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the Southern District of California Marilyn L. Huff, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Salvador Pelayo-Lopez appeals his sentence imposed after his guilty plea to conspiracy to import marijuana in violation of 21 U.S .C. §§ 952, 960, and 963.  We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.


3
The government contends that Pelayo-Lopez waived his right to appeal.  Waiver of a statutory right to appeal is reviewed de novo.  See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 1282, 137 L.Ed.2d 357 (1997).  Pelayo-Lopez knowingly and voluntarily agreed to waive "any right to appeal his sentence unless the court imposes a custodial sentence greater than the high end of the offense level recommended by the Government pursuant to this agreement" and the government recommended an offense level of 11.  See id.  (explaining that an express waiver of the right to appeal is valid only if knowingly and voluntarily made).  The condition was met when the district court complied with the plea agreement and sentenced Pelayo-Lopez within the sentencing range for the offense level of 11.  Accordingly, Pelayo-Lopez waived his right to contest his sentence on appeal.  See id.


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3